Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25R

NINETEENTH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

This Nineteenth Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Holding
Company, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Amended and Restated CSG Master Subscriber
Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

 

1.    Customer desires to add SmartColor Printing and Message Manager Services
to the Agreement and to commit to the exclusive use of SmartColor Printing and
Message Manager through the Term of the Agreement.  As a result, the following
shall be added to the Agreement:

 

(a)  SmartColor Printing. CSG shall provide SmartColor Printing for Customer’s
subscribers. SmartColor Printing is available on both sides of each physical
statement page and provides less than or equal to ****** ******* (**%) ink color
coverage.  In the event customer whishes to produce Connected Subscriber
statements with up to and including ****** ******* (**%) ink color coverage, CSG
shall make the additional coverage available and invoice Customer for the
additional fees provided in Schedule F.  If ink saturation exceeds ******
******* (**%), CSG shall provide the additional coverage and invoice the
additional Print Processing Fee based on the actual ink saturation required. 
Due to saturation of color and CSG’s experience with offline processes, such as
lockbox processing, CSG and its technology partners require 24# paper weight for
up to and including ****** ******* (**%) ink color coverage to support
SmartColor Printing.

 

(b)  Message Manager.  Message Manager is a fully hosted web application that
will provide Customer with the ability to compose and maintain document
messages, providing robust statement message composition, prioritization, rich
text, basic selectivity, and preview and reporting capabilities to facilitate
Customer’s communication with its subscribers.

 

2.    Therefore, “CSG Print and Mail Ancillary Service Fees” shall be amended by
adding the following:

 

Description of Item/Unit of Measure

Frequency

Fee

Other Print and Mail Ancillary Service Fees  

 

 

  SmartColor Printing (Note 3)

 

 

1.     Set-Up Fee (Note 4)

*** ****

*****

2.     Print Processing Fee up to and including ****** ******* (**%) ink
saturation (per ******** ****) (Note 1) (Note 2)

*******

$******

3.     Print Processing Fee for ink saturation in excess of ****** ******* (**%)
and up to and including ****** ******* (**%) (per ******** ****) (Note 1) (Note
2)

*******

$******

4.     Paper – 24#, plain white, with perforation (per ******** ****)

*******

$******

  Message Manager (Note 3)

 

 

1.      Set-Up Fee (Note 4)

*** ****

*****

2.      Message Manager Processing Fee (per *********) (Note 5)

*******  

$******

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

Note 1:  SmartColor Printing fees are in addition to all other fees, including
fees for Statement Processing.

Note 2:  SmartColor Printing is available on both sides of each physical
statement page.  The fee shall be assessed against Customer’s total physical
page count on a monthly basis regardless of the actual number of physical pages
that received color processing (i.e. the fee is assessed whether the physical
page receives color or not).  The fees referenced are for ink saturation of up
to and including ****** ******* (**%).  If ink saturation exceeds ****** *******
(**%), Customer shall sign and approve a separate quote for statements over
****** ******* (**%) and CSG shall provide the uptick to the Print Processing
fee based on the actual ink saturation required.  

Note 3: Should an event require activation of CSG’s disaster recovery plan, or
in the event of an unforeseen or unplanned outage that prohibits SmartColor
Printing, Customer acknowledges and agrees that during such event(s) statements
will be printed using black/white print technology.  In such event(s), Customer
shall not be charged the SmartColor Printing fee for the statements printed
using black/white print technology.

Note 4: The parties agree to execute a separate Statement of Work for
implementation of Smart Color Printing and Message Manager to convert Customer’s
current statement to a dynamic, full color printed document with Message Manager
capabilities.

Note 5:  CSG shall install Message Manager into Customer’s environment pursuant
to the Statement of Work.  The fonts, graphics, and colors available for use in
Message Manager will be consistent with those available for Customer’s document
composition process.

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

CHARTER COMMUNICATIONS HOLDING

COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Joseph P. Murray

 

 

By:  /s/ Peter E. Kalan

 

Title:  VP Billing

 

Title: President, CEO

 

Name:  Joseph P. Murray

 

Name:  Peter E. Kalan

 

Date:  12/19/2011

 

Date:  12/21/11

 

 